ORDER
PER CURIAM.
City of St. Louis (Defendant) appeals from a judgment in the amount of $311,913.00 rendered against it in an action for personal injuries brought by Tina Gordon and Dareisha Brandon, minors, by and through their next friend, Sophia Martin, (Plaintiffs) arising out of the death of their mother, Anita Martin!
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).